Title: From George Washington to Daniel Tillinghast, 15 July 1780
From: Washington, George
To: Tillinghast, Daniel


					
						Sir
						Hd Qrs [Preakness, N.J.] 15 July 1780
					
					I have received your letter of the 28th of June last.
					However disposed I might be to serve you in your application it could not be done without an officious interference on my part, of which I presume you were not sufficiently aware. Appointments such as you speak of rest entirely with our allies, it is therefore that all requests or applications should be made to them. I am sir your obt servt.
				